COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00025-CV


Watts Regulator Co.                        §   From the 352nd District Court

v.                                         §   of Tarrant County (352-277555-15)

                                           §   June 30, 2016
Texas Farmers Insurance Company
as Subrogee of David Martinez              §   Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant, Watts Regulator Co., shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth________________
                                          Justice Bonnie Sudderth